EXHIBIT 99.2 PRETIUM RESOURCES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2012 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the audited consolidated financial statements of Pretium Resources Inc. (“Pretivm”, “we” or “us”) for the year ended December 31, 2012 as publicly filed on the System for Electronic Document Analysis and Retrieval (SEDAR) website at www.sedar.com. All dollar amounts are expressed in Canadian Dollars unless otherwise specified. We report in accordance with International Financial Reporting Standards (“IFRS”). This MD&A is prepared as of March 5, 2013 and includes certain statements that may be deemed “forward-looking statements”.We direct investors to the section “Risks and Uncertainties” and “Statement Regarding Forward-Looking Information” included within this MD&A. Additional information relating to us, including our Annual Information Form and Form 40-F, is available free of charge on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC website at www.sec.gov. Our Business We were incorporated on October 22, 2010 under the laws of the Province of British Columbia for the acquisition, exploration and development of precious metal resource properties in the Americas.Our initial projects are the Brucejack Project and the Snowfield Project (together, the “Projects”), which are advanced stage exploration projects located in northwestern British Columbia.We intend to continue exploration of the Projects with a focus on expanding and increasing the quality of resources and advancing engineering studies on the higher grade underground opportunity at the Brucejack Project. 4th Quarter Highlights and Significant Events · On October 25, 2012, we announced, among other things, that the feasibility study for the underground mine at our high-grade gold Brucejack Project in northern British Columbia is being advanced with an operating rate of 2,700 tonnes per day and that the feasibility study for the Brucejack Project is expected to be completed in the second quarter of 2013. · On November 20, 2012, we announced an updated Valley of the Kings Mineral Resource estimate for our wholly-owned Brucejack project, completed by Snowden Mining Industry Consultants (“Snowden”) independent Qualified Persons.High-grade gold resources in the Valley of the Kings (5.0 g/t gold-equivalent cut-off) now total: · 8.5 million ounces of gold in the Indicated Mineral Resource category (16.1 million tonnes grading 16.4 grams of gold per tonne); and · 2.9 million ounces of gold in the Inferred Mineral Resource category (5.4 million tonnes grading 17.0 grams of gold per tonne) 1 4th Quarter Highlights and Significant Events - continued · On December 11, 2012, we reported that we had been selected to receive the Bill Dennis Award from the Prospectors & Developers Association of Canada (“PDAC”) for advancing the Valley of the Kings at our high-grade gold Brucejack Project. The 2ill Dennis Award, which recognizes a Canadian discovery or prospecting success, was awarded to Pretivm at the PDAC Annual Awards banquet on March 4, 2013 during the PDAC convention in Toronto. · During the fourth quarter, we completed thewidening of a portion of the historical West Zone underground workings to five-by-five meters and commenced excavation of the ramp to access the Valley of the Kings underground from the historical West Zone underground workings (see our news release of January 9, 2013). · On February 15, 2013, we announced the closing of a private placement, announced on January 24, 2013, with a syndicate of underwriters for 361,300 Investment Tax Credit flow-through common shares of Pretivm at a price of $13.84 per share and 1,287,250 Canadian Exploration Expense flow-through common shares of Pretivm at a price of $12.43 per share for aggregate gross proceeds of $21 million. Operations Brucejack Project The Brucejack Project is located approximately 950 km northwest of Vancouver, British Columbia and 65 km north-northwest of Stewart, British Columbia and is comprised of six mineral claims totaling 3,199.28 hectares in area.The Brucejack Project forms part of our contiguous claims package that comprises over 90,000 hectares. 2012 Exploration Programs Surface Exploration Program In late February 2012, we began mobilizing drills to our Brucejack Project to commence the 2012 Brucejack Surface Exploration Program.By the end of the first quarter of 2012, six drills had been mobilized to site with a seventh drill mobilized to site in April 2012.Continued drilling success at the Valley of the Kings resulted in two additional drills mobilized to site in August 2012.In early-October 2012, we completed our 2012 exploration drill program with 306 holes completed totaling 105,769 meters of drilling. The 2012 Brucejack Surface Exploration Program was focused on definition drilling in the Valley of the Kings as well as testing extensions of the Valley of the Kings and other high-grade zones.With our success in defining and extending the strike length of the Valley of the Kings throughout the 2012 drill program, the Valley of the Kings continued to be the center of our exploration efforts with 99,632 meters of the 105,769 meter 2012 drill program drilled in the Valley of the Kings.The other high-grade zones remain to be tested and will be the focus of future exploration programs. Drilling over the course of the 2012 Brucejack Surface Exploration Program successfully demonstrated the continuity and projection of high-grade gold mineralization in Brucejack’s 2 Operations - continued Valley of the Kings.The Valley of the Kings now extends for over 1,000 meters along strike and remains open to the east and west along strike and at depth.In addition to nearly doubling the strike length of the Valley of the Kings, the 2012 drill program encountered 852 gold intersections grading greater than 5 grams of gold per tonne, including 41 gold intersections grading greater than 1,000 grams of gold per tonne. Underground Exploration Program In August 2012, we mobilized an underground contractor to site to initiate our underground exploration program, which was designed to, amongst other things, access the Valley of the Kings deposit underground, excavate a 10,000 tonne underground bulk sample and demonstrate continuity of the high-grade gold mineralization within the gold stockwork corridors. The initial phase of the underground program involved widening a portion of the historical West Zone underground workings to five-by-five meters so that the historical West Zone portal and underground workings can be used for access to the Valley of the Kings with production sized mining equipment.In late December 2012, the widening of the historical West Zone underground workings was completed and excavation commenced of the access ramp from the West Zone workings to the Valley of the Kings. The access ramp to the Valley of the Kings from the West Zone is planned to total 546 meters in length, and is targeting the 1345 meter level at the 426600 cross-section of the Valley of the Kings.Approximately 250 meters of the access ramp have been excavated since the turn towards the Valley of the Kings from the West Zone was initiated late last year.The ramp is expected to access the Valley of the Kings in the second quarter of 2013. In addition to targeting an area of mineralization for the bulk sample, the current ramp alignment will allow acceleration of production development as it will be used to provide initial access to the Valley of the Kings and multiple headings for excavation of the planned production declines.A channel sampling program along the ramp will be conducted as work progresses, as the area is untested.Further underground sampling and drilling is planned after Valley of the Kings has been reached. Bulk Sample Strathcona Mineral Services Ltd. of Toronto has been engaged as the independent Qualified Person to oversee and report on the 10,000-tonne bulk sample from the Valley of the Kings.Excavation of the bulk sample is scheduled to begin in the second quarter of 2013.Planning is continuing with Strathcona on the work required to be completed prior to excavating the bulk sample, the procedures for excavating the bulk sample and the sampling protocols. 3 Operations - continued Resource Estimate On November 20, 2012, we announced an updated high-grade Mineral Resource estimate for the Valley of the Kings (see our news release of November 20, 2012).The resource estimate, which incorporated all drilling completed to date at the Valley of the Kings, including all drilling from the 2012 exploration program, was completed by Snowden as part of the feasibility study now underway for the Brucejack Project (see the Brucejack Project Mineral Resources Update Technical Report dated November 20, 2012 and filed on SEDAR on November 22, 2012).High-grade gold resources in the Valley of the Kings (5.0 g/t gold-equivalent cut-off) now total: · 8.5 million ounces of gold in the Indicated Mineral Resource category (16.1 million tonnes grading 16.4 grams of gold per tonne); and · 2.9 million ounces of gold in the Inferred Mineral Resource category (5.4 million tonnes grading 17.0 grams of gold per tonne) Preliminary Economic Assessment On February 23, 2012, we announced positive results from a National Instrument 43-101 compliant Preliminary Economic Assessment (“PEA”) for the high-grade gold and silver resources identified at our Brucejack Project (see news release dated February 23, 2012), which was based on our Mineral Resource estimate announced on November 28, 2011 (see news release dated November 28, 2011).The PEA was filed on www.sedar.com on February 22, 2012.The Mineral Resource estimate announced on November 28, 2011 is no longer current and, accordingly, the preliminary economic assessment is also no longer current. Feasibility Study and Resource Model We retained Wardrop, a Tetra Tech Company, to prepare a feasibility study on the high-grade gold opportunity at Brucejack.As part of the feasibility study, we also retained Snowden to prepare the high-grade Mineral Resource estimate for the high-grade gold and silver resources identified to date in the Valley of the Kings. On November 20, 2012, we announced an updated high-grade Mineral Resource estimate for the Valley of the Kings prepared by Snowden, which incorporated all drilling completed to date at the Valley of the Kings, including all drilling from the 2012 exploration program.Mine planning is now well underway based on the November 20, 2012 Mineral Resource estimate. We have decided to advance the feasibility study with an operating rate of 2,700 tonnes per day, with long-hole stoping and cemented paste backfill chosen for the mining method.Stopes will be mined using a combination of longitudinal and transverse mining, depending on zone width and orientation. Cemented paste tailings will be prepared in a paste plant located on surface near the mill and then pumped underground for distribution to the stopes. The initial studies examining the economics of the high-grade gold and silver resources at the Brucejack Project (see news releases dated June 2, 2011 and February 22, 2012) contemplated the production of gravity and flotation concentrates, which were then refined to produce gold-silver doré.In advancing the feasibility study, a trade-off study has been completed examining the benefits of selling the flotation concentrate to third parties rather than refining the concentrate to produce doré on site. Based on the results of the trade-off study, we have decided to advance the feasibility study on the basis that the flotation concentrate will be sold to third parties rather than refined to produce doré on site. 4 Operations - continued As part of the ongoing feasibility study, we have completed locked cycle metallurgical testwork.The average locked cycle recoveries for combined gravity and flotation for the Valley of the Kings composites were 98.3% for gold and 92.5% for silver. The feasibility study for the Brucejack Project is expected to be completed in the second quarter of 2013. Project Permitting We submitted the project description for the Brucejack Project to the British Columbia Environmental Assessment Office and the Canadian Environmental Assessment Agency.The filings initiated the permitting process for the proposed 2,700 tonnes per day high-grade underground gold mine at the Brucejack Project. Snowfield Project The Snowfield Project borders the Brucejack Project to the north and is comprised of one mineral claim with an area of 1,267.43 hectares.We have not carried out any activities at the Snowfield Project since we acquired it in December 2010, other than environmental studies in conjunction with the Brucejack Project.During 2011, we focused on completing an updated mineral resource estimate for the project (see news release dated February 23, 2011), examining alternatives for advancing the project and negotiating cooperation agreements with Seabridge Gold Inc. (“Seabridge”) (see news release dated May 9, 2011). Joint Snowfield/ KSM Engineering Studies We have entered into a confidentiality and cooperation agreement with Seabridge that, amongst other things, provides for the completion of an engineering study examining the economics of combining our Snowfield Project and Seabridge’s KSM Project as a single operation.The internal engineering study was finalized during the first quarter of 2012 and indicates that developing the KSM and Snowfield deposits together could produce better economics than developing KSM as a stand-alone project, although no property acquisition costs or allocation of initial KSM capital have been considered. We have also entered into a mutual access agreement with Seabridge that (a) gives Seabridge access to our Snowfield Project and us access to Seabridge’s KSM Project for the stripping of overburden and (b) provides us with road access to the Brucejack and Snowfield Projects over Seabridge’s KSM Project lands. Snowfield represents a longer term gold opportunity for our shareholders.We do not have to expend further funds on the project until 2023, and we will be opportunistic to realize value for Snowfield as we focus our corporate resources on advancing the high-grade opportunity at our Brucejack Project. 5 Operations - continued Additional Claims Our contiguous claims, including the claims comprising the Brucejack and Snowfield Projects, total over 90,000 hectares (222,000 acres), providing further exploration potential to supplement the value we are creating at Brucejack.A claim boundary map is available on our website. Selected Financial Information Basis of Presentation The following financial data has been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretation Committee (“IFRIC”) and are expressed in Canadian dollars unless otherwise stated. We adopted IFRS since inception. Our significant accounting policies are outlined in Note 3 in the notes to our audited consolidated financial statements for the year ended December 31, 2012. We have chosen to capitalize all exploration and evaluation costs relating to the Projects. We have followed these accounting policies consistently throughout the year. Results of Operations Our operations and business are not driven by seasonal trends, but rather the achievement of project milestones such as the achievement of various technical, environmental, socio-economic and legal objectives, including obtaining the necessary permits, completion of a final feasibility study, preparation of engineering designs, as well as receipt of financings to fund these objectives. We expect that the expenditures will be consistent in future periods, other than bonuses which are determined annually by the Board of Directors, subject to any material changes in exploration and development activities. Selected Financial Information Annual information Selected consolidated annual financial information for the years ended December 31, 2012 and 2011 are as follows (in $000’s): Total revenue $
